  Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 1 of 19



Daniel L. Steele (6336)
Grant M. Sumsion (6445)
Bron Rammell (ID State Bar No. 4389)
Attorneys for Plaintiffs
SUMSION STEELE & CRANDALL
545 E, University Parkway, Suite 200
Orem, UT 84097
Telephone: (801) 426-6888
Email: ​dan@sumsionsteele.com
        grant@sumsionsteele.com
        bron@mrtlaw.net

                      UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH


NEHEMIAH MCFARLIN and                       Case No.1:18-cv-00156-DAK-CMR
ATOATASI FOX,

                Plaintiffs,
                                            REPLY TO BOX ELDER COUNTY
vs.                                         DEFENDANTS’ MEMORANDUM IN
                                            OPPOSITION TO PLAINTIFFS’
BOX ELDER COUNTY; BOX ELDER                 MOTION FOR LEAVE TO AMEND
COUNTY SHERIFF’S OFFICE; ADAM               COMPLAINT
WALKER, individually; JUSTIN ZILLES,
individually; STEVEN BERRY, individually;
Z. MOORE, individually; SHANE                      Judge Dale A. Kimball
NEBEKER, individually; L. MAUGHAN,
individually; ONEIDA COUNTY; ONEIDA
COUNTY SHERIFF’S OFFICE; SHERIFF
JEFF SEMRAD, individually; DETECTIVE
PATSY SHERMAN, individually; and JOHN
and JANE DOES I-X, individually,

               Defendants.


      PlaintiffS Nehemiah Mcfarlin and Atoatasi Fox Reply to Box Elder
County Defendants’ Opposition to Plaintiffs’ Motion for Leave to Amend as
follows:


CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             1
    Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 2 of 19




                                       REPLY
    I.   INTRODUCTION

         Federal Rule of Civil Procedure 15(a)(2) instructs a court to “freely

give leave” to a plaintiff to amend his complaint “when justice so requires.”1

In this case, Plaintiff Nehemiah McFarlin (“Mr. McFarlin”) and Atoatasi

Fox (“Mr. Fox”) (collectively “Plaintiffs”) have been able to ascertain, or

clarify, additional facts, and identify additional defendants after conducting

initial discovery.2 These amended allegations add specificity and clarify

Plaintiffs assertions.3

         Defendants Box Elder County, Box Elder County Sheriff’s Office,

Sergeant Steve Berry, Detective Zachary Moore, and Lawrence Maughan

(collectively “BEC Defendants”) have objected to Plaintiffs’ motion to

amend.4 They argue that the amendments would be futile.5 Their primary

assertion is that Plaintiffs’ proposed amended complaint fails to state a

plausible claim against any of the BEC Defendants.6



1
       FRCP 15(a)(2).
2
  ​See ​Plaintiffs’ Proposed Amended Complaint.
3
   ​See Id.
4
    ​See ​Box Elder County Defendants’ Memorandum in Opposition to Plaintiffs’ Motion
for Leave to Amend Complaint.
5
     ​See Id. ​at pg. 2.
6
      ​See Id. a​ t pg. 3.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             2
     Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 3 of 19




          However, Plaintiffs’ Amended Complaint alleges facts establishing a

valid claim for relief against BEC Defendants.7 Therefore, justice requires

that the Court grant Plaintiffs’ motion to amend.

    II.   LEGAL ARGUMENT

          Pursuant to F.R.C.P. 15, a plaintiff may amend his complaint 21 days

after a responsive pleading, but only with the opposing party’s consent, or

leave from the court.8 “The court should freely give leave when justice so

requires.”9 If the court determines that the amended complaint would be

futile, it may deny leave to amend.10 It seems likely the denial of the right to

amend is discretionary (as opposed to mandatory) in order to discourage

premature determinations of futility, as defendants urge here.

          Here, BEC Defendants have argued that Plaintiffs’ proposed amended

complaint fails to state a plausible claim against BEC Defendants. However,

the amended allegations clearly show that BEC Defendants actively

instigated, participated in, encouraged, or requested the conduct that is at the

heart of each of Mr. McFarlin’s claims.



7
  ​See ​Plaintiffs’ Proposed Amended Complaint.
8
   F.R.C.P. 15(a)(2).
9
   F.R.C.P. 15(a)(2).
10
    ​Grossman v. Novell, Inc.,​ 120 F.3d 1112, 11126 (10th Cir. 1997) emphasis added.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             3
     Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 4 of 19




            A. Plaintiffs’ Claims against Box Elder County Sheriff’s

               Office.

         BEC Defendants first argue that all claims against Box Elder County

Sheriff’s Office must be dismissed because it is a non-jural entity.11

Plaintiffs’ have already addressed this argument in their ​Response to Box

Elder County Defendants’ Motion for Judgment on the Pleadings and refer

the Court to those arguments.12

            B. Plaintiffs’ Claims against Box Elder County.

         BEC Defendants also argue that Plaintiffs’ have failed to allege a

plausible theory of liability against Box Elder County. Again, Plaintiffs have

also addressed this argument in detail in their ​Response to Box Elder County

Defendants’ Motion for Judgment on the Pleadings and refer the Court to

those arguments.13

            C. Plaintiffs’ First, Second, Third, and Fourth Causes of

               Action against the Individual BEC Defendants.



11
   S​ ee B ​ ox Elder County Defendants’ Memorandum in Opposition to Plaintiffs’ Motion
for Leave to Amend Complaint pg. 3.
12
     ​See P ​ laintiffs’ Response to Box Elder County Defendants’ Motion for Judgment on the
Pleadings pgs. 11–12.
13
      ​See P ​ laintiffs’ Response to Box Elder County Defendants’ Motion for Judgment on the
Pleadings pgs. 12–25.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             4
     Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 5 of 19




         BEC Defendants also argue that Plaintiffs have failed to allege

sufficient facts to state a claim against the individual BEC Defendants,

Steven Berry and Zachary Moore, as well as Austin Bowcutt and Kevin

Potter, who have been added as defendants in the proposed amended

complaint.14 However, Plaintiffs have alleged that all individual BEC

Defendants participated in, or caused Plaintiffs’ constitutional harm.15

Therefore, Plaintiffs have alleged a plausible claim against the individual

BEC Defendants, and their proposed amended complaint is not futile.

                  1. Plaintiffs’ First and Second Claim against the Individual

                      BEC Defendants.

         In Plaintiffs’ First Cause of Action, Plaintiffs allege that Defendants

Berry, Walker, Ziles, Nebeker, Moore, Bowcutt, and Williams arrested

Plaintiffs without probable cause or warrant.16 The complaint contains

specific facts relating to that arrest and the lack of probable cause.17

Plaintiffs’ Second Cause of Action (against all Defendants) alleges that these




14
   ​See B ​ ox Elder County Defendants’ Memorandum in Opposition to Plaintiffs’ Motion
for Leave to Amend Complaint pgs. 3–4.
15
    ​See P ​ laintiffs’ Proposed Amended Complaint pghs 18–25.
16
     ​See P ​ laintiffs’ Proposed Amended Complaint pghs. 126–132.
17
      Identify the specific relevant paragraphs

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             5
     Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 6 of 19




same defendants also searched and seized Plaintiff’s Camaro without

probable cause or warrant, including details relating to that unlawful act.18

         Despite BEC Defendants’ protests to the contrary, the Plaintiffs’

allegations should be accepted as true, and Plaintiffs’ amended complaint

clearly shows that Defendants had no probable cause to justify Plaintiffs’

arrest or the search and seizure of Mr. McFarlin’s vehicle.19 “Probable cause

to arrest exists if, under the totality of the circumstances, the facts and

circumstances within the officer’s knowledge are sufficient to justify a

prudent officer in believing the defendant is engaged in an illegal activity.”20

Accordingly, when an officer lacks an objectively reasonable basis to

believe that a person has committed a crime, there is no probable cause to

justify the arrest.21

         Furthermore, even when probable cause exists initially, it can

dissipate and become non-existent as more circumstantial information is

discovered.22 In determining whether probable cause exists, an officer is

responsible for all “readily available exculpatory evidence;” even the


18
   ​See P   ​ laintiffs’ Proposed Amended Complaint pghs. 151–174.
19
    ​See P   ​ laintiffs’ Proposed Amended Complaint pghs. 18–125.
20
     ​United States v. Stephenson​, 452 F.3d 1173, 1178 (10th Cir. 2006).
21
      ​See Maresca v. Bernalillo Cty.,​ 804 F.3d 1301, 1310 (10th Cir. 2015).
22
       ​See United States v. Dalton,​ 918 F.3d 117, 1127–28 (10th Cir. 2019).

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             6
     Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 7 of 19




exculpatory evidence they unreasonably fail to ascertain.23 “[T]he probable

cause standard of the Fourth Amendment requires officers to reasonably

interview witnesses readily available at the scene, investigate basic evidence,

or otherwise inquire if a crime has been committed at all before invoking the

power of warrantless arrest and detention.”24 Police may not turn a blind eye

to the facts and circumstances that would exonerate a suspect.25 Also, when

an officer is present or aware of an unlawful arrest, and has the ability to

stop it, but fails to do so, that officer may also be liable for the constitutional

injuries he could have prevented.26

         In ​Maresca v. Bernalillo Cnty.,​ 804 F.3d 1301 (10th Cir. 2015), the

Tenth Circuit clarified the standard by which an officer must ascertain

whether probable cause exists to justify a warrantless arrest and seizure.27 In

that case, an officer conducted a felony stop on the Maresca family because

she mistakenly believed that their vehicle had been stolen.28 While following




23
   S​ ee Maresca,​ 804 F.3d at 1310. quoting ​Baptiste v. J.C. Penney Co.,​ 147 F.3d 1252,
1259 (10th Cir. 1998).
24
     ​Cortez v. McCauley,​ 478 F.3d 1108, 117 (10th cir. 2007). quoting ​Romero v. Fay​, 45
F.3d 1472, 1476 (10th Cir. 1995).
25
      ​Maresca​, 804 F.3d at 1311.
26
       ​See Id.
27
        ​See Maresca,​ 804 F.3d 1301.
28
         ​See Id. ​at 1304–05.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             7
     Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 8 of 19




the Marescas, the arresting officer entered their license plate number into her

onboard computer.29 However, she accidentally entered the wrong license

plate number, and was provided with a warning that the vehicle whose

number she had entered was stolen.30

           The officer’s onboard computer described the stolen vehicle as a red

or maroon 2009 four-door Chevy sedan with expired plates.31 The Maresca’s

were driving a red 2004 Ford pickup truck with current plates.32 The court

noted that these differences were “​not​ minor.”33

           Despite this available information, the officer stopped and arrested the

Marescas family without taking any additional steps to confirm that their

vehicle was stolen.34 During the arrest, Mr. Maresca asserted his innocence

and pleaded with the officers to check his license and registration to confirm

that his vehicle was not stolen.35 However, the arresting officers ignored this




29
   ​see Id. a​ t 1304.
30
    ​See Id. ​at 1305.
31
     ​See Id​ at 1304.
32
      ​See Id.
33
       ​See Id.
34
        ​See Id.​ at 1305.
35
         ​See Id.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             8
     Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 9 of 19




request and did not even bother to interview the Marescas to ascertain any of

the “readily available exculpatory evidence.”36

         In ​Maresca​, the Tenth Circuit held that the arresting officer did not

have probable cause to arrest the Marescas.37 The court held that even

though the Maresca’s vehicle was the same color as the stolen vehicle, and

the officer error in putting in the wrong license plate number was not

unreasonable; she still was not entitled to turn a blind eye to the exculpatory

evidence she had available to her.38 The Court noted that the officer should

have taken note of the fact that the stolen vehicle did not match the

description of the stolen vehicle, should have verified the stolen vehicle

report with dispatch, and should have interviewed the Marescas and

investigated their claims of innocence.39 This 10th circuit case was issued

more than a year before the wrongful arrest in this case, and Defendants had

ample notice that what they did violated the Fourth Amendment.

         In this case, Plaintiffs have shown that the BEC Defendants conducted

an unlawful search and seizure without probable cause.40 All of the


36
   ​See Id. a​ t 1311.
37
    ​See Id. ​at 1311–12.
38
     ​See Id.
39
      ​See Id.
40
             ​ laintiffs’ Proposed Amended Complaint pghs. 18–125.
        ​See P

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             9
 Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 10 of 19




Defendants named were present and participated in Plaintiffs’ arrest and the

seizure of Mr. McFarlin’s vehicle, and none attempted to stop the unlawful

arrest or seizure.41 And, Like the officers in ​Maresca,​ the individual BEC

Defendants were each aware, or should have been aware, that Mr.

McFarlin’s Camarro did not match the description of the suspects vehicle.42

Additionally, none of the Defendants fulfilled their duty to scrutinize

whether the Plaintiffs were involved in the robbery or to analyze or verify

the alibis that Plaintiffs attempted to give.43 Instead, they relied on the fact

they had black kids in a white car. The Defendants actions demonstrate that

the color of Plaintiff’s skin was all they wanted to see or consider.

       Furthermore, even if probable cause initially existed, it surely

disappeared once Plaintiffs offered extensive evidence and plausible alibis

showing they were not the robbers, and the BEC Defendants were even

allowed to search Mr. McFarlin’s car.44 Not only did the Defendants not find

any evidence of the robbery in Mr. McFarlin’s vehicle, but the evidence they

found corroborated Plaintiffs’ innocence. Defendants found no evidence of



41
   ​See P  ​ laintiffs’ Proposed Amended Complaint pghs. 18–45.
42
    ​See P  ​ laintiffs’ Proposed Amended Complaint pghs. 18–125.
43
     ​See P  ​ laintiffs’ Proposed Amended Complaint pghs. 43–44.
44
      ​See P  ​ laintiffs’ Proposed Amended Complaint pghs. 43–44.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             10
 Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 11 of 19




the robbery or Plaintiff’s involvement in it.45 Therefore, Plaintiffs amended

complaint provides a plausible first and second claim against the individual

BEC Defendants.

                   2. Plaintiffs’ Third Claim against the Individual BEC

                       Defendants.

       The BEC Defendants also argue that Plaintiffs have failed to state a

claim for excessive force.46 A plaintiff is entitled to all damages sustained

from a reasonable amount of force used in an arrest, when he can show that

the arrest was unlawful.47 When a plaintiff can show that the police used

greater force than would have been necessary in a lawful arrest, he is also

entitled to damages resulting from the excessive force.48

       According to the BEC Defendants, approaching the vehicle of an

armed robbery suspect with guns drawn is a reasonable use of force.

Defendants make the conclusory assertion without providing any binding

authority to support that assertion.49 Contrary to Defendant’s claim, the


45
   ​See P   ​ laintiffs’ Proposed Amended Complaint pghs. 43–44.
46
    ​See B   ​ ox Elder County Defendants’ Memorandum in Opposition to Plaintiffs’ Motion
for Leave to Amend Complaint pg. 4.
47
     ​See Maresca,​ 804 F.3d at 1308.
48
      ​See Maresca,​ 804 F.3d at 1308.
49
       ​See B ​ ox Elder County Defendants’ Memorandum in Opposition to Plaintiffs’ Motion
for Leave to Amend Complaint pg. 4.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             11
 Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 12 of 19




Tenth Circuit has held that pointing a firearm at someone is an immediate

threat of deadly force that should only be used “on at least a perceived risk

of injury or danger to the officers or others, based upon what the officers

know at the time.”50 When a suspect complies with an officer’s orders, and

the officer has no reasonable cause to believe that he poses a threat, it may

be excessive to point a gun at that person rather than hold the weapon at

ready.51

       In this case, a reasonable officer would doubt that Plaintiffs were even

suspects, having identified that the car did not match the description of the

getaway car.52       There was no information the officers had about these

Plaintiffs that created a reasonable belief that Plaintiffs posed a threat.

Plaintiffs cooperated completely with the officer’s commands and showed

no sign of danger.53 Based on the control the officer’s had on and in the

situation, there was no justification for the level of force that they used,

including but not limited to their use of guns.

           D. Plaintiffs’ Fourth Cause of Action



50
   ​Maresca​, 804 F.3d at 1314.
51
    ​Maresca​, 804 F.3d at 1314.
52
  See P  ​ laintiffs’ Proposed Amended Complaint pghs. 28–38.
53
          ​ laintiffs’ Proposed Amended Complaint pghs. 40–44.
     ​See P

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             12
 Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 13 of 19




       BEC Defendants also argue that Plaintiffs have not sufficiently pled

their Fourth Cause of Action.54 Plaintiffs’ Fourth Cause of action alleges that

Defendants arrested Plaintiffs and seized their property merely because they

appeared to be black, and thereby violated their Fourteenth Amendment

right to equal protection of the law.55 In a section 1983 claim alleging racial

discrimination, a plaintiff must present evidence from which a jury could

reasonbly ​infer that the police officers involved were motivated by a

discriminatory purpose, and that their actions had a discriminatory effect.56

       It is not necessary that discrimination be the only purpose, but it must

be a motivating factor.57 Furthermore, a discriminatory purpose may be

shown with “purely circumstantial evidence.”58 An officer’s behavior

towards a suspect, and other relevant circumstances, may all be used to

support an inference of discriminatory purpose.59




54
   S​ ee B   ​ ox Elder County Defendants’ Memorandum in Opposition to Plaintiffs’ Motion
for Leave to Amend Complaint pg. 5.
55
     ​See P   ​ laintiffs’ Proposed Amended Complaint pghs. 194–217.
56
      ​See Marshall v. Columbia Lea Reg’l Hosp.,​ 345 F.3d 1157, 1168 (10th Cir. 2003).
57
       ​Id.
58
        ​Blackwell v. Strain​, 496 F. App’x 836, 844 (10th Cir. 2012); ​United States v.
Alcaraz-Arellano,​ 441 F.3d 1252, 1264 (10th Cir. 2006).
59
         ​Marshall​, 345 F.3d at 1168.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             13
 Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 14 of 19




       In this case, Plaintiffs have shown that their race was a motivating

factor in their arrest.60 Rarely will a person ever admit that they are a bigot,

racist, or that they are motivated by such considerations.61                       Plaintiff’s

complaint, however demonstrates clear circumstantial evidence that the

Defendants had discriminatory motive behind their actions.62 The BEC

Defendants lacked any sort of evidence that reasonably linked Plaintiffs to

the robbery other than their race.63 Somewhat ironically Defendants now

argue that the facts pled, showing Defendants had no basis to arrest and

seize Plaintiffs beyond their race, are inadequate because Plaintiffs did not

use magic language that the Defendants previously called conclusory.64

       Additionally, plaintiffs have shown a discriminatory effect. The mere

fact a person is arrested for a crime, where the suspect is the same race, but

otherwise could not be confused for that person can be sufficient to state a

complete claim for racial discrimination.65 In ​Watson v. Witmer,​ the plaintiff,


60
   S​ ee P   ​ laintiffs’ Proposed Amended Complaint pghs. 194–217.
61
  See e.g. Marshall v. Columbia Lea Reg’l Hosp.,​ 345 F.3d 1157, 1168 (10th Cir. 2003).
62
     ​See P   ​ laintiffs’ Proposed Amended Complaint pghs. 194–217.
63
      ​See P   ​ laintiffs’ Proposed Amended Complaint pghs. 194–217.
64
       ​See B   ​ ox Elder County Defendants’ Memorandum in Opposition to Plaintiffs’ Motion
for Leave to Amend Complaint pg. 5. (stating that Plaintiff’s claims failed to say that
Defendants were “motivated” by Plaintiff’s race in their Complaint.)
65
        ​See W   ​ atson v. Witmer​, 183 F. Supp. 3d 607, 613 (M.D. Pa. 2016) holding that the
allegations that the plaintiff was improperl y arrested for a robbery and detained because
of his race and that the plaintiff could not reasonably have been confused with the

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             14
 Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 15 of 19




watson, was falsely arrested and imprisoned for a robbery he did not

commit.66 Both Watson and the robbery suspect were African-American.67

Images of the robbery suspect were shared with the public and Watson’s

parole officer falsely identified Watson as the robber.68 Watson was arrested

for the crime.69 Despite obvious evidence that showed that Watson was not

the robbery suspect in the photo, he remained in prison for almost a month.70

       Watson later sued the arresting officer, and others involved in his

arrest, alleging, among other things, that the defendants had violated his

Fourteenth Amendment rights.71 The Defendants argued that Watson had

failed to adequately plead his claim for racial discrimination.72 However the

Court held that Watson had satisfactorily plead an equal protection claim.73

       Watson satisfactorily pleads an equal protection claim. He avers
       that, as an African American, he is a member of a protected
       class. He additionally alleges that Corporal Witmer improperly
       arrested and detained him due to his race and that race was a
       motivating factor in the decision to maliciously prosecute him
       with false charges. Watson augments his theory of racial
       animus with his assertion that he could not reasonably have

robbery suspect, sufficed to state a racial discrimination claim.
66
   ​See Id. a        ​ t 610–11.
67
        ​See Id. a​ t 610.
68
         ​See Id.
69
    ​See Id.
70
          ​See Id.
71
     ​See Id. a    ​ t 611.
72
      ​See Id. a    ​ t 613.
73
       ​See Id.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             15
     Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 16 of 19




            been confused with the Sunoco robbery perpetrator at the time
            of the arrest and throughout the duration of his detention. These
            statements together suffice to state a racial discrimination
            claim.74

            Plaintiffs have shown that they were improperly arrested and detained.

The only connection to the crime was their skin color.75 Because of the

wealth of exculpatory evidence, and the lack of any indicator that Plaintiffs

were involved in the robbery other than their race, Defendants could not

have reasonably confused them with the robbery suspect.76 Therefore,

Plaintiffs have made a complete and plausible claim that Defendants

violated their Fourteenth Amendment rights.

III.        CONCLUSION

            Justice requires that the Court allow Plaintiffs to amend their

complaint. Plaintiffs’ amended complaint states a plausible claim against all

the BEC Defendants and therefore is not futile.

            Additionally, even if the Court finds that Plaintiffs have failed to state

a claim against some, or all of the BEC Defendants, it should still not deny

Plaintiffs’ Motion for Leave to Amend. Plaintiffs’ amended complaint also


74
        Id. i​ nternal citations, quotations, and punctuation omitted.
     ​See
75
   ​See P​ laintiffs’ Proposed Amended Complaint pghs. 18–125.
76
    ​See P​ laintiffs’ Proposed Amended Complaint pghs. 18–125.


CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             16
 Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 17 of 19




provides clarifying information to support his claims against the other

Defendants.77 The BEC Defendants currently have a pending motion for

Judgment on the Pleadings.78 If the Court is to determine that some or all of

the claims against the BEC Defendants are futile, it would be in the interest

of justice to rule upon those claims in the Motion for Judgment on the

Pleadings so as to allow Plaintiffs to still amend his complaint as it applies

to the other Defendants.

          For the foregoing reasons, the Court should grant Plaintiffs’ Motion

for Leave to Amend.

          DATED this 26th day of July, 2019.


                                       MAY, RAMMELL & WELLS, CHTD.
                                       Attorneys for Plaintiffs


                                        ​/s/ Bron Rammell
                                       BRON RAMMELL




77
            ​ laintiffs’ Proposed Amended Complaint.
       ​See P
78
     ​See O​ neida County Defendants’ Motion for Judgment on the Pleadings.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             17
 Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 18 of 19




                             CERTIFICATE OF SERVICE

       I certify that on this date a copy of the foregoing Plaintiff’s Reply to Box Elder
County Defendants’ Motion Objection to Plaintiffs’ Motion for Leave to Amend
Complaint w​ as served on the following named person(s) at the address(s) shown and in
the manner indicated:


     BLAKE G. HALL, ESQ.                                  ☐   U.S. Mail
     SAM L. ANGELL, ESQ.                                  ☐   Facsimile:
     HALL ANGELL & ASSOCIATES, LLP                        ☐   Hand Delivered
     1075 S Utah Avenue, Suite 150                        ☒   Email
     Idaho Falls, Idaho 83402                             ☒   CM/ECF
     bgh@hasattorneys.com
     sla@hasattorneys.com

     Stephen F. Noel, Esq.                                ☐ U.S. Mail
     SMITH KNOWLES PC                                     ☐ Facsimile:
     2225 Washington Blvd, Ste 200                        ☐ Hand Delivered
     Ogden, UT 84401                                      ☒ Email
     Email: snoel@smithknowles.com                        ☒ CM/ECF


DATED this 26th day of July, 2019.



                                     By: ​/s/ Bron Rammell
                                          May, Rammell & Wells, Chartered




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             18
 Case 1:18-cv-00156-DAK-CMR Document 45 Filed 07/26/19 Page 19 of 19




              CERTIFICATE OF COMPLIANCE WITH THE
                     WORD-COUNT LIMIT

      I certify that Plaintiff’s Reply to Oneida County Defendants’
Objection to Motion for Leave to Amend Complaint complies with the
word-count limit of 2,500 words as established by local rule DUCivR
7-1(a)(3). The final word count of Plaintiffs’ Response is 2,494.

DATED this 26th day of July, 2019.



                              By: ​ ​/s/ Bron Rammell
                                   May, Rammell & Wells, Chartered




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO BOX ELDER
COUNTY DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
MOTION FOR LEAVE TO AMEND COMPLAINT                             19
